                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT
                                                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                          DOC #:
 BORIS ZHARKOV,                                                           DATE FILED: 7/14/2021

                               Plaintiff,
                                                                    1:21-cv-04292-MKV
                       -against-
                                                                 ORDER OF DISMISSAL
 FORBES MEDIA LLC,

                               Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 17]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

August 13, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
                                                     ________
                                                           __________
                                                           __         ___
                                                                      ______________________
                                                                              ____
Date: July 14, 2021                                  MARY YKKAY
                                                              AY VYSKOCIL
                                                                   VYS
                                                                    YSKOCI
                                                                    YS       CIIL
      New York, NY                                   United States District
                                                            States Di strict Judge
                                                                    ist
